                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

PETER GREGORY MARCILLE,                         CV 19-51-BLG-TJC

                    Plaintiff,
                                                ORDER GRANTING
vs.                                             DEFENDANT’S
                                                UNOPPOSED MOTION TO
VICTOR JOSEPH SANCHEZ and                       ALLOW ATTENDANCE AT
John Does 1-3,                                  PRELIMINARY PRETRIAL
                                                CONFERENCE BY
                    Defendant.                  TELEPHONE


      Defendant Victor Joseph Sanchez has filed an unopposed motion to allow

counsel to appear at the Preliminary Pretrial Conference by telephone. (Doc. 13.)

Good cause appearing, IT IS HEREBY ORDERED that Defendant’s motion is

GRANTED.

      Defendant’s counsel, Matthew T. Meade, may appear by telephone at the

July 30, 2019 Preliminary Pretrial Conference. Counsel shall use the Court’s

conferencing system to participate in the Conference:

      1.    Dial 1-877-848-7030
      2.    Enter Access Code 5492555 #

DATED this 12th day of July, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
